Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
The rejection of claims 1, 2, 4-14 and 17-19 under 35 U.S.C. 112 (b) set forth in the Non-Final Office Action mailed 3/04/2020 has been have been fully considered as follows: 

Applicant’s Argument:
Applicant argues on page 9-10, see remarks, filed 12/02/2021, regarding 35 USC § 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph Rejections that, “Of these, Applicant has herein amended independent claims 1 and 11, and the amendments thereto are incorporated by dependency in dependent claims 2, 4-6, 9, 12-14, and 19. Applicant has further amended dependent claims 2, 5, 9, 10, 12-14, and 19 for consistency. Applicant respectfully submits that claims 1, 2, 4-14, and 17-19 as amended recite their intended subject matter with prima facie definiteness and clarity; thus, the present rejection is resolved and Applicant respectfully requests that the rejection be withdrawn”.

Examiner Response:
Applicant’s argument has been fully considered and are partially persuasive. Therefore, the limitation “determining the simulated Hall effect voltage comprises multiplying the sensed coil current times the measured reference voltage and a constant” is clear and the rejection has been withdrawn. However, the amended limitation “simulated Hall effect voltage” is still unclear as there is no structure. Therefore, the rejection of claims 1, 2, 4-6, 9-14, 19 and 24-27 under 

3.	Applicant’s arguments, see remarks page 10-12, filed 12/02/2021, with respect to the rejection(s) of claim(s) 1, 2, 5, 7, 8, 10-13, 17, and 19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over G.L. Hollingsworth (US 2,767,911 A) in view of Mehta et al. (US 20080191709 A1) and further in view of Kakutani et al. (US 6983657 B1); claims 4, 6, and 14 under §103 with reference to Hollingsworth in view of Mehta and Kakutani and further in view of U.S. Patent No. 6,104,231 (“Kirkpatrick”); and claims 9 and 18 under §103 with reference to Hollingsworth in view of Mehta and Kakutani as applied to claim 1 above, and further in view of U.S. Patent No. 3,546,578 of Sisson et al. (“Sisson”) (referenced in the Office action as “Chapman”. have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 10-11, regarding amended independent claims 1 and 11 that “In this paper, each of the independent claims 1 and 11 are amended to recite “Hollingsworth, in any combination with the other applied references, does not disclose or suggest a controller is configured to determine a simulated Hall effect voltage. Rather, Hollingsworth teaches an apparatus that utilizes the Hall effect. Hollingsworth makes no mention or suggestion of anything simulated, including a simulated Hall effect.” 

Examiner Response:
Applicant’s arguments, see page 10-11 (stated above), have been fully considered and are not persuasive. Claim recites “simulated hall effect voltage”. Claim does not recite what is simulated hall effect voltage. Claim recites, “determining the simulated Hall effect voltage comprises multiplying the sensed coil current times the measured reference voltage and a constant”. Therefore, it is clear that how the simulated Hall effect voltage is determined. Chapman also discloses that the Hall voltage is determined by multiplying the sensed coil current times the measured reference voltage and a constant although Hollingsworth silent about simulated Hall effect voltage, Hollingsworth teaches a hall probe simulator and the output voltage of the hall simulator might be simulated hall effect voltage. Claim does not recite any specific structure to determine the simulated hall effect voltage which can differentiate the present application from the prior art reference. Therefore, applicant’s argument that Hollingsworth makes no mention or suggestion of anything simulated is not persuasive as Hollingsworth discloses a hall probe simulator. Therefore, the rejection of claims 1 and 11 is maintained as set forth below. See the rejection set forth below.

Applicant’s Argument:
Applicant argues on page 11, regarding amended independent claims 1 and 11 that “As another example, Mehta is from an unrelated and non-analogous field of art as the primary reference, Hollingsworth, and makes no mention or suggestion of a Hall effect or a Hall probe, simulated or otherwise………. Applicant thus respectfully submits that hypothesizing about a combination of Mehta with Hollingsworth would not form a sustainable rationale for rejection under §103, and respectfully requests that the rejection be reconsidered and withdrawn”.


Applicant’s arguments, see page 11 (stated above), have been fully considered and are not persuasive. Hollingsworth discloses the claimed invention except for measure a reference voltage across a reference resistor by converting a reference current which is input into the reference resistor into a measured reference voltage. It would have been obvious to one having ordinary skill in the art at the time the invention was made to introduce the use of sense resistor to measure an unknown current since the examiner takes Official Notice of the equivalence of the use of sense resistor to measure an unknown current and for their use in the prior art and the selection of any of these known equivalents to any references would be within the level of ordinary skill in the art.
It is well known in the electrical art to calculate voltage across a resistor by converting the current of the resistor into voltage by using Ohm’s law. Hollingsworth discloses all the elements except to measure a reference voltage from a reference current. One of ordinary skill would understand that one of measuring resistance is to supply a known reference current to the sense resistor, measure the resulting voltage and then determine the sense resistor’s actual value using ohm’s law. Examiner introduced Mehta to show the limitation as official notice. 
In response to Applicant's argument that Mehta is non-analogous art, it has been held that the determination that a reference is from a non-analogous art is twofold. First, we decide if the reference is within the field of the inventor's endeavor. If it is not, we proceed to determine whether the reference is reasonably pertinent to the particular problem with which the inventor was involved. In re Wood, 202 USPQ 171, 174. Therefore, applicant’s argument is not persuasive. However, upon further consideration, a new ground(s) of rejection is made for claim 1 as being unpatentable over Hollingsworth in view of Mehta and Kakutani and further in view of Chapman, because applicant has amended the claims i.e. the following underlined limitations are newly added in claims 1 and 11, “wherein the controller is configured to determine a simulated Hall Effect voltage, wherein determining the simulated Hall effect voltage comprises multiplying the sensed coil current times the measured reference voltage and a constant.” In view of applicant’s claim amendment, Chapman is reapplied to meet at least the amended limitation in claims 1 and 11 and claims 1 and 11 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Hollingsworth in view of Mehta and Kakutani and further in view of Chapman as set forth below. See the rejection set forth below.

New Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over G.L. Hollingsworth in view of Mehta and Kakutani and further in view of Chapman et al.
New claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollingsworth’911 A in view of Mehta ‘709 A1, Kakutani ‘657 B1 and Chapman’578 A, and further in view of Aker (US 20050046387 A1).

New claims 25 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
For expedite prosecution applicant is invited to call to discuss the present rejection and if any further clarification needed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 9-14, 19 and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, Line 9-10 recites, “the controller is configured to determine a simulated Hall Effect voltage” It is not clear from the claim what is simulated hall effect voltage. Is the simulated hall effect voltage only the product of sensed coil current, measured reference voltage and a constant? The claim structure does not recite any Hall probe or the connection of the Hall probe with any other element. Therefore, the scope of the claim is not clear. It is not clear from the claim how the simulated Hall Effect voltage is determined if there is no Hall Probe in the circuit. Therefore, the scope of the claim is not clear. For the purpose of present examination simulated Hall effect voltage is “construed to mean “the output voltage of the current sensor detecting from the coil current”. Clarification is required to make the claim clear.

Claims 2, 4-6, 9-10 and 24-27 are also rejected as they inherit the deficiencies of claim 1.

Independent Claim 11 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claims 12-14 and 19 are also rejected as they inherit the deficiencies of claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 5, 9, 10-13, 19 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over G.L. Hollingsworth (Hereinafter “Hollingsworth”) in the US Patent Number US 2,767,911 A in view of Mehta et al. (Hereinafter “Mehta”) in the US Patent Application Publication Number US 20080191709 A1 and Kakutani et al. (Hereinafter “Kakutani”) in the US Patent Number US 6983657 B1 and further in view of Chapman et al. (Hereinafter “Chapman”) in the US Patent Number US 3546578 A.

Regarding claim 1, Hollingsworth teaches a Hall Probe simulator (Figure 2 is a schematic diagram of a Hall Effect multi-plier embodying the present invention; Column 2 Line 25-26) comprising:
a reference current input [16] (Current generator 16 as the reference current input) configured to measure a reference voltage [B] (The voltage controlled current generator 16 producing the current I is preferably similar to the current generator 14 in that it is made capable Column 3 line 22-31);
a current sensor [14] (Current generator 14 as the current sensor) configured to sense a coil current (Coil current corresponds to voltage A) in a coil magnet [12'] (Energizing current for this coil 12' is supplied by a voltage-controlled current generator 14 the output of which is made as nearly a linear function of applied voltage A as it can be. For greatest versatility of the apparatus this current generator is capable of responding to an applied voltage A of either polarity and of preserving the sign of that voltage in terms of direction of current flow produced in coil 12', hence of the direction of magnetic field H passing through strip 10. Preferably current generator 14 is in the form of an electronic amplifier of suitable design capable of receiving connections for negative feedback for a purpose to be described; Column 3 Line 5-16); and
a controller (Hall strip 10 as the controller) coupled with the reference current input [16] and the current sensor [14], wherein the controller is configured to determine a simulated Hall Effect voltage [VH] (The Hall effect strip 10 is subjected, through suitable connections, to the passage of a direct current I proportional to applied voltage B. The output voltage C (or VH) derived from strip 10 through suitable connections is then the product of A times B; Column 3 Line 18-22; The principles involved are likewise applicable to multiplication of alternating voltages or of a direct voltage and an alternating voltage. The same applies to the multiplication of currents or of a current by a volt­age because of the simple expedients available for transforming from current to voltage and the reverse.; Column 4 Line 40-45).

Mehta teaches a method for calibrating a pulse I-V measurement system for testing a DUT having at least two terminals (Paragraph [0003] Line 1-2), at the outset the examiner notes the use of sense resistor to measure an unknown current is known in the art (Mehta teaches: FIG. 2, the pulse generator 22 is connected to the instrument end of the cable 24. The pulse generator 22 sources a voltage through the cables 16, 24 and the load resistance RL of the pulse measurement device 18.  The pulse measurement device 18 measures a voltage VS1 across RL.  The current Ix through the circuit is then VS1/RL. The pulse measurement device 26 measures a voltage VS2 across the sense resistance 28. The resistance RS is then VS2/IX; Paragraph [0023] Line 1-9).
Additionally, it is also know that prior to measure the unknown current measuring the actual value of the sense resistor is advantageous because this increase the accuracy of the current measurement (FIG. 3, the measurement of RS can be further improved by actually measuring the value RL in the circuit; Paragraph [0024] Line 1-3). One of ordinary skill would understand that one of measuring resistance is to supply a known reference current to the sense resistor, measure the resulting voltage and then determine the sense resistor’s actual value using ohm’s law.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth in view of Mehta, because Mehta teaches to include the use of a reference current for determining the actual value of a sense resistor improves measurement accuracy.

However the combination of Hollingsworth and Mehta fails to teach that the current sensor comprising a current sense resistor and wherein the current sensor is not connected to a Hall Probe.
Kakutani teaches load detecting systems for detecting the magnitude of a load acting on a magnetostrictive element based on the variation of impedance of a coil (Column 1 Line 10-12), wherein 
the current sensor [105] (Current detecting circuit 105 in Figure 3 as the current sensor) comprising a current sense resistor (The current detecting circuit 105 is adapted to output the current flowing through the detecting coil 85, as converted to a voltage corresponding to the magnitude of the current, and can be provided by using, for example, a current detecting shunt resistor; Column 6 Line 6-10; Therefore the current detecting circuit with the shunt resistor functions similarly as the current sensor 14 and Hall Effect strip 18 functions in Hollingsworth and Kakutani mentioned that the Hall element can be alternately used without using the resistor). The purpose of doing so is to reduce in the influence of hysteresis thereof to accurately detect the load acting thereon, to achieve a highly accurate load detecting system, to reduce the size of the device by eliminating the need of Hall probe and to reduce the cost by reducing the circuit element.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth and Mehta in view of Kakutani, because Kakutani teaches to include a sense resistor reduces in the influence of hysteresis thereof to accurately detect the load acting thereon and achieves a highly accurate load detecting system (Column 1 
The combination of Hollingsworth, Mehta and Kakutani fails to teach a circuit, wherein determining the simulated hall effect voltage comprises multiplying the sensed coil current times the measured reference voltage and a constant.
Chapman teaches a system for the measurement of the magnetic permeability and electrical conductivity properties of metallic materials (Column 1 Line 18-20), wherein 
determining the simulated hall effect voltage comprises multiplying the sensed coil current times the measured reference voltage and a constant (In a first case, switch 28 is closed so tbat phase shifter 35 is not included in the circuit. In analysis of the Ilall effect device and circuit of FIG. 3 the current from the linear product mixer 21 is:  (44) Ie--E1E2K1 sin 27rflt sin 27rf2t 6 The Hall voltage output is therefore: (45) E4=K2IB (the basic Hall equation) (2) E4= (K1K2EIE2 sin 27rflt sin 2irf2t)B (3) B is the field at the Hall element and in this case is H1, B=Hn sin (27rf11t+0) (4) where e is the phase shift between Hn and Ho caused by the eddy current reaction field in the test piece. (46) E4=H1K1K2ElE2 sin 2w! 1t sin 2irf2t sin (27rflt+O) (5) Let: (47) K1K2EIE2=Ks (6) Then: (48) 15 E4.=K3H sin 2w11lt sin 27rf2t sin (27r11t+6) (7) This reduces to: (49) E4=H K3 (sin 2irf2t ens 0-HnK3 [sin (4irft±2wf2t +sin (4-rf~t-2i-f2t+i-)]; Column 5 Line 66-75 and Column 6 Line 1-14; In the analysis of Hall effect device and circuit of figure 3 current is determined and hall effect voltage is also determined using equation 1-6 in Column 5 Line 74-75 and Column 6 Line 1-14; Equations show that the function of the current and voltage and Hall Effect constant K; Equation shows functions of voltage and current but from the resistance value using Ohm’s law current can be determined). The purpose of doing so is to measure the output voltage more accurately and to reduce noise in the output signal.


Regarding claim 2, Hollingsworth teaches a Hall Probe simulator, wherein 
the controller is further configured to determine the magnitude of a magnetic field produced by the coil magnet [12'] (It is found that the 35 voltage VH developed across the strip in this manner is a direct linear function of the product of the instan­taneous magnetic field strength and the instantaneous magnitude of the electric current. Variation of either the current I or the field H in magnitude produces a proportional magnitude variation of voltage VH; Column 2 Line 34-41).

Regarding claim 5, Hollingsworth teaches a Hall Probe Simulator, wherein 
the current sense voltage [A] is proportional to the coil current [12'] (Energizing current for this coil 12' is supplied by a voltage-controlled current generator 14 the output of which is made as nearly a linear function of applied voltage A as it can be; Column 3 Line 5-8), and wherein 
the Hall Effect voltage [VH] is determined from a function of the current sense voltage [A] and the measured reference voltage [B] (The Hall effect strip 10 is subjected, through suitable connections, to the passage of a direct current I pro­portional to applied voltage B. The output voltage C ( or VH) derived from strip 10 through suitable connec­tions is then the product of A times B. The voltage controlled current generator 16 producing the current I is Column 3 Line18-31).
wherein the constant comprises a first constant, and wherein determining the simulated Hall effect voltage comprises multiplying the current sense voltage and times the measured reference voltage and a second constant.
The combination of Hollingsworth, Mehta and Kakutani fails to teach a circuit, wherein the constant comprises a first constant, and wherein determining the simulated Hall effect voltage comprises multiplying the current sense voltage and times the measured reference voltage and a second constant.
Chapman teaches a system for the measurement of the magnetic permeability and electrical conductivity properties of metallic materials (Column 1 Line 18-20), wherein 
the constant comprises a first constant [K1], and wherein determining the simulated Hall effect voltage comprises multiplying the current sense voltage and times the measured reference voltage and a second constant [K2] (In a first case, switch 28 is closed so tbat phase shifter 35 is not included in the circuit. In analysis of the Ilall effect device and circuit of FIG. 3 the current from the linear product mixer 21 is:  (44) Ie--E1E2K1 sin 27rflt sin 27rf2t 6 The Hall voltage output is therefore: (45) E4=K2IB (the basic Hall equation) (2) E4= (K1K2EIE2 sin 27rflt sin 2irf2t)B (3) B is the field at the Hall element and in this case is H1, B=Hn sin (27rf11t+0) (4) where e is the phase shift between Hn and Ho caused by the eddy current reaction field in the test piece. (46) E4=H1K1K2ElE2 sin 2w! 1t sin 2irf2t sin (27rflt+O) (5) Let: Column 5 Line 66-75 and Column 6 Line 1-14; In the analysis of Hall effect device and circuit of figure 3 current is determined and hall effect voltage is also determined using equation 1-6 in Column 5 Line 74-75 and Column 6 Line 1-14; Equations show that the function of the current and voltage and Hall Effect constant K; Equation shows functions of voltage and current but from the resistance value using Ohm’s law current can be determined). The purpose of doing so is to measure the output voltage more accurately and to reduce noise in the output signal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth, Mehta and Kakutani in view of Chapman, because Chapman teaches to include a first constant and a second constant measures the output voltage more accurately and reduces noise in the output signal.

Regarding claim 9, the combination of Hollingsworth, Mehta and Kakutani fails to teach a circuit, wherein the constant comprises a Hall Effect constant.
Chapman teaches a system for the measurement of the magnetic permeability and electrical conductivity properties of metallic materials (Column 1 Line 18-20), wherein 
the constant comprises a Hall Effect constant (In the analysis of Hall effect device and circuit of figure 3 current is determined and hall effect voltage is also determined using equation 1-6 in Column 5 Line 74-75 and Column 6 Line 1-14; Equations show that the function of the current and voltage and Hall Effect constant K; Equation shows functions of voltage and current but from the resistance value using Ohm’s law current can be determined). The purpose of doing so is to measure the output voltage more accurately and to reduce noise in the output signal.



Regarding claim 10, Hollingsworth teaches a Hall Probe Simulator, wherein 
the controller is further configured to regulate the coil current [I] in response to the Hall Effect voltage [VH] (It is found that the 35 voltage VH developed across the strip in this manner is a direct linear function of the product of the instan­taneous magnetic field strength and the instantaneous magnitude of the electric current. Variation of either the current I or the field H in magnitude produces a proportional magnitude variation of voltage VH; Column 2 Line 34-41).

Regarding claim 11, Hollingsworth teaches a method for simulating a Hall Probe (Figure 2 is a schematic diagram of a Hall Effect multi-plier embodying the present invention; Column 2 Line 25-26), the method comprising:
sensing a coil current (Coil current corresponds to voltage A) in a coil magnet [12'] (Energizing current for this coil 12' is supplied by a voltage-controlled current generator 14 the output of which is made as nearly a linear function of applied voltage A as it can be. For greatest versatility of the apparatus this current generator is capable of responding to an applied voltage A of either polarity and of preserving the sign of that voltage in terms of direction of current flow Column 3 Line 5-16); 
sensing a reference voltage [B] (The voltage controlled current generator 16 producing the current I is preferably similar to the current generator 14 in that it is made capable of responding to an applied voltage of either polarity and of preserving the sign of that volt­age in terms of the direction of current flow produced in the strip 10. The current generator 16 is or should be designed for substantially linear operation so as to preserve the direct proportionality between voltage B and current I; Column 3 line 22-31);
determining a simulated Hall Effect voltage [VH] (The Hall effect strip 10 is subjected, through suitable connections, to the passage of a direct current I proportional to applied voltage B. The output voltage C (or VH) derived from strip 10 through suitable connections is then the product of A times B; Column 3 Line 18-22; The principles involved are likewise applicable to multiplication of alternating voltages or of a direct voltage and an alternating voltage. The same applies to the multiplication of currents or of a current by a volt­age because of the simple expedients available for transforming from current to voltage and the reverse.; Column 4 Line 40-45), and
outputting the simulated Hall Effect voltage (The output voltage C (or VH) derived from strip 10; Column 3 Line 20-21).
Hollingsworth fails to teach to sense a reference voltage across a reference resistor so as to convert a reference current input into the reference resistor into a measured reference voltage.
(Paragraph [0003] Line 1-2), at the outset the examiner notes the use of sense resistor to measure an unknown current is known in the art (Mehta teaches: FIG. 2, the pulse generator 22 is connected to the instrument end of the cable 24. The pulse generator 22 sources a voltage through the cables 16, 24 and the load resistance RL of the pulse measurement device 18.  The pulse measurement device 18 measures a voltage VS1 across RL.  The current Ix through the circuit is then VS1/RL. The pulse measurement device 26 measures a voltage VS2 across the sense resistance 28. The resistance RS is then VS2/IX; Paragraph [0023] Line 1-9).
Additionally, it is also know that prior to measure the unknown current measuring the actual value of the sense resistor is advantageous because this increase the accuracy of the current measurement (FIG. 3, the measurement of RS can be further improved by actually measuring the value RL in the circuit; Paragraph [0024] Line 1-3). One of ordinary skill would understand that one of measuring resistance is to supply a known reference current to the sense resistor, measure the resulting voltage and then determine the sense resistor’s actual value using ohm’s law.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth in view of Mehta, because Mehta teaches to include the use of a reference current for determining the actual value of a sense resistor improves measurement accuracy.
Hollingsworth in view of Mehta discloses a current sensor.

Kakutani teaches load detecting systems for detecting the magnitude of a load acting on a magnetostrictive element based on the variation of impedance of a coil (Column 1 Line 10-12), wherein 
the coil [85] current is sensing using a current sense resistor (The current detecting circuit 105 is adapted to output the current flowing through the detecting coil 85, as converted to a voltage corresponding to the magnitude of the current, and can be provided by using, for example, a current detecting shunt resistor; Column 6 Line 6-10) and wherein the current sensor [105] is not connected to a Hall Probe (Current detecting circuit 105 is not connected with a Hall probe and in Column 7 Line 66-67 and Column 8 Line 1-3, “Although the current detecting circuit 105 of the foregoing embodiment comprises a shunt resistor, a Hall element for detecting a magnetic field in accordance with the value of current or a magnetic resistance element may alternatively be used”. Therefore the current detecting circuit with the shunt resistor functions similarly as the current sensor 14 and Hall Effect strip 18 functions in Hollingsworth and Kakutani mentioned that the Hall element can be alternately used without using the resistor). The purpose of doing so is to reduce in the influence of hysteresis thereof to accurately detect the load acting thereon, to achieve a highly accurate load detecting system, to reduce the size of the device by eliminating the need of Hall probe and to reduce the cost by reducing the circuit element.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth and Mehta in view of Kakutani, because Kakutani 
The combination of Hollingsworth, Mehta and Kakutani fails to teach a circuit, wherein determining the simulated hall effect voltage comprises multiplying the sensed coil current times the measured reference voltage and a constant.
Chapman teaches a system for the measurement of the magnetic permeability and electrical conductivity properties of metallic materials (Column 1 Line 18-20), wherein 
determining the simulated hall effect voltage by multiplying the sensed coil current times the measured reference voltage and a constant (In a first case, switch 28 is closed so tbat phase shifter 35 is not included in the circuit. In analysis of the Ilall effect device and circuit of FIG. 3 the current from the linear product mixer 21 is:  (44) Ie--E1E2K1 sin 27rflt sin 27rf2t 6 The Hall voltage output is therefore: (45) E4=K2IB (the basic Hall equation) (2) E4= (K1K2EIE2 sin 27rflt sin 2irf2t)B (3) B is the field at the Hall element and in this case is H1, B=Hn sin (27rf11t+0) (4) where e is the phase shift between Hn and Ho caused by the eddy current reaction field in the test piece. (46) E4=H1K1K2ElE2 sin 2w! 1t sin 2irf2t sin (27rflt+O) (5) Let: (47) K1K2EIE2=Ks (6) Then: (48) 15 E4.=K3H sin 2w11lt sin 27rf2t sin (27r11t+6) (7) This reduces to: (49) E4=H K3 (sin 2irf2t ens 0-HnK3 [sin (4irft±2wf2t +sin (4-rf~t-2i-f2t+i-)]; Column 5 Line 66-75 and Column 6 Line 1-14; In the analysis of Hall effect device and circuit of figure 3 current is determined and hall effect voltage is also determined using equation 1-6 in Column 5 Line 74-75 and Column 6 Line 1-14; Equations show that the function of the current and voltage and Hall Effect constant K; Equation shows functions of voltage and current but ). The purpose of doing so is to measure the output voltage more accurately and to reduce noise in the output signal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth, Mehta and Kakutani in view of Chapman, because Chapman teaches to multiply the coil current, the reference voltage and a Hall Effect constant measures the output voltage more accurately and reduces noise in the output signal.

Regarding claim 12, Hollingsworth teaches method for simulating a Hall Probe, wherein 
further comprising, determining the magnitude of the magnetic field produced by the coil magnet [12'] (It is found that the 35 voltage VH developed across the strip in this manner is a direct linear function of the product of the instan­taneous magnetic field strength and the instantaneous magnitude of the electric current. Variation of either the current I or the field H in magnitude produces a proportional magnitude variation of voltage VH; Column 2 Line 34-41).

Regarding claim 13, Hollingsworth teaches a method for simulating a Hall Probe, 
wherein 
the Hall Effect voltage [VH] is determined from a function of the current sense voltage [A] and the measured reference voltage [B], wherein the current sense voltage [A] is proportional to the coil current [1] (The Hall effect strip 10 is subjected, through suitable connections, to the passage of a direct current I pro­portional to applied voltage B. The output voltage C ( or VH) derived from strip 10 through suitable connec­tions is then the product of A times B. The voltage controlled current generator 16 producing the current I is preferably similar Column 3 Line18-31; Energizing current for this coil 12' is supplied by a voltage-controlled current generator 14 the output of which is made as nearly a linear function of applied voltage A as it can be; Column 3 Line 5-8).
The combination of Hollingsworth and Kakutani fails to teach wherein sensing the coil current comprises sensing a current sense voltage across the current sense resistor in series with the coil magnet
Mehta teaches a method for calibrating a pulse I-V measurement system for testing a DUT having at least two terminals (Paragraph [0003] Line 1-2), at the outset the examiner notes the use of sense resistor to measure an unknown current is known in the art (Mehta teaches: FIG. 2, the pulse generator 22 is connected to the instrument end of the cable 24. The pulse generator 22 sources a voltage through the cables 16, 24 and the load resistance RL of the pulse measurement device 18.  The pulse measurement device 18 measures a voltage VS1 across RL.  The current Ix through the circuit is then VS1/RL. The pulse measurement device 26 measures a voltage VS2 across the sense resistance 28. The resistance RS is then VS2/IX; Paragraph [0023] Line 1-9).
Additionally, it is also know that prior to measure the unknown current measuring the actual value of the sense resistor is advantageous because this increase the accuracy of the current measurement (FIG. 3, the measurement of RS can be further improved by actually measuring the value RL in the circuit; Paragraph [0024] Line 1-3). One of ordinary skill would 
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth and Kakutani in view of Mehta, because Mehta teaches to include the use of a reference current for determining the actual value of a sense resistor improves measurement accuracy.
The combination of Hollingsworth, Mehta and Kakutani fails to teach a circuit, wherein the constant comprises a first constant, and wherein determining the simulated Hall effect voltage comprises multiplying the current sense voltage and times the measured reference voltage and a second constant.
Chapman teaches a system for the measurement of the magnetic permeability and electrical conductivity properties of metallic materials (Column 1 Line 18-20), wherein 
the constant comprises a first constant [K1], and wherein determining the simulated Hall effect voltage comprises multiplying the current sense voltage and times the measured reference voltage and a second constant [K2] (In a first case, switch 28 is closed so tbat phase shifter 35 is not included in the circuit. In analysis of the Ilall effect device and circuit of FIG. 3 the current from the linear product mixer 21 is:  (44) Ie--E1E2K1 sin 27rflt sin 27rf2t 6 The Hall voltage output is therefore: (45) E4=K2IB (the basic Hall equation) (2) E4= (K1K2EIE2 sin 27rflt sin 2irf2t)B (3) B is the field at the Hall element and in this case is H1, B=Hn sin (27rf11t+0) (4) where e is the phase shift between Hn and Ho caused by the eddy current reaction field in the test piece. (46) E4=H1K1K2ElE2 sin 2w! 1t sin 2irf2t sin (27rflt+O) (5) Let: (47) K1K2EIE2=Ks (6) Then: (48) 15 E4.=K3H sin 2w11lt sin 27rf2t sin (27r11t+6) (7) This Column 5 Line 66-75 and Column 6 Line 1-14; In the analysis of Hall effect device and circuit of figure 3 current is determined and hall effect voltage is also determined using equation 1-6 in Column 5 Line 74-75 and Column 6 Line 1-14; Equations show that the function of the current and voltage and Hall Effect constant K; Equation shows functions of voltage and current but from the resistance value using Ohm’s law current can be determined). The purpose of doing so is to measure the output voltage more accurately and to reduce noise in the output signal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth, Mehta and Kakutani in view of Chapman, because Chapman teaches to include a first constant and a second constant measures the output voltage more accurately and reduces noise in the output signal.


Regarding claim 19, Hollingsworth teaches a method for simulating a Hall probe, further comprising 
regulating the coil current [I] in response to the Hall effect voltage [VH] (It is found that the voltage VH developed across the strip in this manner is a direct linear function of the product of the instan­taneous magnetic field strength and the instantaneous magnitude of the electric current. Variation of either the current I or the field H in magnitude produces a proportional magnitude variation of voltage VH; Column 2 Line 34-41).

Regarding claim 26, the combination of Hollingsworth, Mehta and Chapman fails to teach that the Hall probe simulator of claim 1, comprised in a system that further comprises:
 and a switch configured to enable switching between using the Hall probe simulator and the Hall probe.
Kakutani teaches load detecting systems for detecting the magnitude of a load acting on a magnetostrictive element based on the variation of impedance of a coil (Column 1 Line 10-12), comprises 
a Hall probe, separate from the Hall probe simulator (Although the current detecting circuit 105 of the foregoing embodiment comprises a shunt resistor, a Hall element for detecting a magnetic field in accordance with the value of current or a magnetic resistance element may alternatively be used; Column 7 Line 66-67 & Column 8 Line 1-3); and
a switch configured to enable switching between using the Hall probe simulator and the Hall probe (A change-over circuit 104 comprising a switching element for selectively changing the current to be supplied to the detecting coil 85, a current detecting circuit 105 connected to the output terminal of the detecting coil 85, and a microcomputer 100 connected to the output terminal of the current detecting circuit 105 via a filter 106; Column 9 Line 46-52). The purpose of doing so is to reduce in the influence of hysteresis thereof to accurately detect the load acting thereon, to achieve a highly accurate load detecting system, to reduce the size of the device by eliminating the need of Hall probe and to reduce the cost by reducing the circuit element.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth, Mehta and Chapman in view of Kakutani, because Kakutani teaches to include a hall probe and a switch reduces in the influence of hysteresis thereof to accurately detect the load acting thereon and achieves a highly accurate load .


Claims 4, 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollingsworth’911 A in view of Mehta ‘709 A1, Kakutani ‘657 B1 and Chapman’578 A, as applied to claims 1 and 11 above, and further in view of Kirkpatrick in the US Patent Number 6,104,231A.

Regarding claim 4, the combination of Hollingsworth, Mehta, Kakutani and Chapman fails to teach a circuit, further comprising a temperature regulator coupled at least partially with the reference resistor and configured to regulate the temperature of the reference resistor.
Kirkpatrick teach a temperature compensation circuit for a Hall Effect element (Column 1 Line 6-7), further comprising 
a temperature regulator [RNC1] [RNC2] coupled at least partially with the reference resistor [R48] [R49] and configured to regulate the temperature of the reference resistor (Trimmable resistors RNC1 and RNC2 are external film resistors which exhibit a nearly zero thermal coefficient of resistivity (TCR). The external trimmable resistors are used to permit each individual Hall device to be adjusted to suit its own particular characteristics. Temperature sensitive resistors R48 and R49 are used to adjust the circuit output to compensate for offset changes in the device as a result of temperature changes affecting the offset voltages of the Hall device 26 and amplifiers A1-6.; Column 5 Line 58-65; Figure 5). The purpose of doing so is to permit the room temperature transfer function to be adjusted for offset and sensitivity to 
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth, Mehta and Kakutani, Chapman in view of Kirkpatrick, because Kirkpatrick teaches to include a temperature regulator permits the room temperature transfer function to be adjusted for offset and sensitivity, minimizes the minor deviations of a particular Hall effect apparatus from the ideal transfer function (Column 6 Line 6-10).

Regarding claim 6, the combination of Hollingsworth, Mehta, Kakutani and Chapman fails to teach a circuit, further comprising a temperature regulator coupled at least partially with the current sense resistor and configured to regulate the temperature of the current sense resistor.
Kirkpatrick teach a temperature compensation circuit for a Hall Effect element (Column 1 Line 6-7), further comprising 
a temperature regulator coupled at least partially with the current sensor resistor and configured to regulate the temperature of the current sense resistor (Trimmable resistors RNC1 and RNC2 are external film resistors which exhibit a nearly zero thermal coefficient of resistivity (TCR). The external trimmable resistors are used to permit each individual Hall device to be adjusted to suit its own particular characteristics. Temperature sensitive resistors R48 and R49 are used to adjust the circuit output to compensate for offset changes in the device as a result of temperature changes affecting the offset voltages of the Hall device 26 and amplifiers A1-6.; Column 5 Line 58-65; Figure 5; R48 and R49 are the temperature regulator and RNC1 is the current sense resistor). The purpose of doing so is to 
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth, Mehta, Kakutani and Chapman in view of Kirkpatrick, because Kirkpatrick teaches to regulate the sense resistor permits the room temperature transfer function to be adjusted for offset and sensitivity and minimizes the minor deviations of a particular Hall effect apparatus from the ideal transfer function (Column 6 Line 6-10).

Regarding claim 14, the combination of Hollingsworth, Mehta, Kakutani and Chapman fails to teach a method, further comprising regulating the temperature of the current sense resistor.
Kirkpatrick teach a method of temperature compensation circuit for a Hall Effect element (Column 1 Line 6-7), further comprising 
regulating the temperature of the current sense resistor (Trimmable resistors RNC1 and RNC2 are external film resistors which exhibit a nearly zero thermal coefficient of resistivity (TCR). The external trimmable resistors are used to permit each individual Hall device to be adjusted to suit its own particular characteristics. Temperature sensitive resistors R48 and R49 are used to adjust the circuit output to compensate for offset changes in the device as a result of temperature changes affecting the offset voltages of the Hall device 26 and amplifiers A1-6.; Column 5 Line 58-65; Figure 5). The purpose of doing so is to permit the room temperature 
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth, Mehta, Kakutani and Chapman in view of Kirkpatrick, because Kirkpatrick teaches to regulate the sense resistor permits the room temperature transfer function to be adjusted for offset and sensitivity and minimizes the minor deviations of a particular Hall effect apparatus from the ideal transfer function (Column 6 Line 6-10).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollingsworth’911 A in view of Mehta ‘709 A1, Kakutani ‘657 B1 and Chapman’578 A as applied to claim 1 above, and further in view of Aker et al. (Hereinafter “Aker”) in the Us patent Application Publication Number US 20050046387 A1.


Regarding claim 24, the combination of Hollingsworth, Mehta, Kakutani and Chapman fails to teach a Hall probe simulator, further comprising a heat sink, wherein the current sense resistor is attached to the heat sink. 
Aker teaches an apparatus and electrical circuits for fast charging high capacity batteries, methods for battery charging, and methods and software for controlling the delivery of voltage and current to high capacity batteries during fast charging (Paragraph [0002] line 2-6),
further comprising a heat sink, wherein the current sense resistor is attached to the heat sink (Figure 21 shows that the charger 230 includes within housing 232 a power module Paragraph [0314] Line 10-11). The purpose of doing so is to cool the device from excess heat. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Hollingsworth, Mehta, Kakutani and Chapman in view of Aker, because Aker teaches to include a heat sink reduces the excess heat from the sensor and cooling down the device by reducing the temperature and therefore keep the sensor in an adjustable temperature.

Allowable Subject Matter
Claims 25 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866